          Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 1 of 28
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

BETHEL MINISTRIES, INC.,                   *

                     Plaintiffs,           *
                v.
                                           *       No. 1:19-cv-01853-SAG

MOHAMMED CHOUDHURY,1                       *
et al.,
            Defendants.                    *

     *       *       *     *       *   *       *      *     *     *       *   *

                     DEFENDANTS’ OPPOSITION
    TO PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT AND
    REPLY MEMORANDUM IN FURTHER SUPPORT OF DEFENDANTS’
                MOTION FOR SUMMARY JUDGMENT



                                               BRIAN E. FROSH
                                               Attorney General of Maryland

                                               /s/ Robert A. Scott
                                               ___________________________
                                               ROBERT A. SCOTT (NO. 24613)
                                               ANN M. SHERIDAN (NO. 11137)
                                               JUSTIN E. FINE (NO. 18731)
                                               Assistant Attorneys General
                                               Office of the Attorney General
                                               200 Saint Paul Place, 20th Floor
                                               Baltimore, Maryland 21202
                                               rscott@oag.state.md.us
                                               (410) 576-7055
                                               (410) 576-6955 (facsimile)

July 23, 2021                                  Attorneys for Defendants




      1
         Effective July 1, 2021, Mr. Mohammed Choudhury succeeded Dr. Karen Salmon
as the Maryland State Superintendent of Schools. Under Federal Rule of Civil Procedure
25(d), a public officer’s successor is automatically substituted as a party.
           Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 2 of 28



                                             TABLE OF CONTENTS

                                                                                                                          Page

ARGUMENT....................................................................................................................... 2

I.       THE UNDISPUTED FACTS DEMONSTRATE THAT THE DEFENDANTS’
         ENFORCEMENT OF THE BOOST NONDISCRIMINATION REQUIREMENT DID
         NOT VIOLATE ANY RIGHTS ARISING UNDER THE FIRST AMENDMENT
         RELIGION CLAUSES................................................................................................... 2

         A.        There is No Evidence that the Defendants Targeted or Showed
                   Hostility Towards Christian Schools and Their Beliefs or Excluded
                   Bethel Because of Its Religious Status. ......................................................... 2

         B.        The BOOST Nondiscrimination Provision Is Generally Applicable. ........... 8

         C.        The Defendants Never Interfered With Bethel’s Internal Affairs and
                   Religious Autonomy.................................................................................... 11

II.      THE UNDISPUTED FACTS DEMONSTRATE THAT THE DEFENDANTS’
         ENFORCEMENT OF THE BOOST NONDISCRIMINATION REQUIREMENT DID
         NOT VIOLATE BETHEL’S FREE SPEECH RIGHTS. .................................................... 13

         A.        There is No Evidence that the Defendants Engaged in Content-Based
                   or Viewpoint-Based Discrimination............................................................ 13

         B.        There is No Evidence that the Defendants Imposed an
                   Unconstitutional Condition on Bethel’s Receipt of BOOST Funds. .......... 14

III.     NEITHER THE TEXT OF THE BOOST NONDISCRIMINATION REQUIREMENT
         NOR THE DEFENDANTS’ ENFORCEMENT OF THE REQUIREMENT VIOLATED
         ANY RIGHTS ARISING UNDER THE FOURTEENTH AMENDMENT............................. 15

         A.        The Void-for-Vagueness Doctrine Does Not Provide a Basis for
                   Bethel to Prevail in This Case ..................................................................... 15

         B.        Defendants’ Enforcement of the Nondiscrimination Requirement Did
                   Not Violate Parents’ Fourteenth Amendment Due Process Rights. ........... 18

         C.        Defendants’ Enforcement of the Nondiscrimination Requirement Did
                   Not Violate Bethel’s Right to Equal Protection of Laws. ........................... 19
           Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 3 of 28



IV.      STRICT SCRUTINY DOES NOT APPLY IN THIS CASE, BUT IF IT DID,
         DEFENDANTS’ ENFORCEMENT OF THE BOOST NONDISCRIMINATION
         REQUIREMENT SATISFIES STRICT SCRUTINY. ......................................................... 23

CONCLUSION ................................................................................................................. 24




                                                              ii
           Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 4 of 28



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BETHEL MINISTRIES, INC.,                      *

                      Plaintiffs,             *
               v.
                                              *       No. 1:19-cv-01853-SAG

MOHAMMED CHOUDHURY,                           *
et al.,
            Defendants.                       *

      *       *      *      *       *     *       *      *      *      *      *       *
                     DEFENDANTS’ OPPOSITION
    TO PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT AND
    REPLY MEMORANDUM IN FURTHER SUPPORT OF DEFENDANTS’
                MOTION FOR SUMMARY JUDGMENT

       Upon first blush, the conflicting narratives set forth in the parties’ cross-motions for

summary judgment might lead one to believe genuine disputes of material fact preclude

granting summary judgment to either party. But a close examination of Bethel’s exhibits

reveals that they do not support Bethel’s narrative, and that Bethel is urging the Court to

draw inferences that are not reasonable.              Bethel’s factual contortions are an

acknowledgement that Masterpiece Cakeshop2 provides the proper framework for

analyzing this case. Therefore, Bethel cannot prevail unless it can show religious targeting

and hostility. Because there is no evidence of such, defendants are entitled to judgment as

a matter of law.




       2
           Masterpiece Cakeshop, Ltd. v. Colorado Civil Rights Comm’n, 138 S. Ct. 1719
(2018).
           Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 5 of 28



                                       ARGUMENT

 I.    THE UNDISPUTED FACTS DEMONSTRATE THAT THE DEFENDANTS’
       ENFORCEMENT OF THE BOOST NONDISCRIMINATION REQUIREMENT
       DID NOT VIOLATE ANY RIGHTS ARISING UNDER THE FIRST AMENDMENT
       RELIGION CLAUSES.

       A.      There is No Evidence that the Defendants Targeted or Showed
               Hostility Towards Christian Schools and Their Beliefs or
               Excluded Bethel Because of Its Religious Status.

       Bethel’s claim that the defendants targeted Christian schools is belied by Exhibit 58

to its memorandum. ECF 80-61. That document is a scholarship award summary for the

2017-2018 school year that includes an appendix of 138 BOOST-participating schools.3

Id. at 7, 14-17. An examination of that list reveals that no non-religious schools, two

Muslim schools, nine Jewish schools, and 127 Christian schools participated in BOOST

during that time period.4 Id. at 14-17. Given that the vast majority of schools that

participated in BOOST were Christian schools, Bethel’s contention that Bethel was

excluded because of its religious views, ECF 80-1 at 25, simply is not tenable.

       Similarly groundless is the contention that the BOOST program administrators were

hostile towards Christian beliefs and targeted Christian schools for discrimination. That



       3
        The report indicates that MSDE requested data from 158 BOOST schools and
received responses from 138. ECF 80-61 at 7.
       4
          The Court can take judicial notice of this fact. See Fed. R. Evid. 201(b) (permitting
court to “judicially notice a fact that is not subject to reasonable dispute” because it is
“generally known within the trial court’s territorial jurisdiction” or “can be accurately and
readily determined from sources whose accuracy cannot reasonably be questioned”). With
few exceptions, the religious affiliation of the schools is evident from their names. The
affiliation of the handful of schools with names that do not indicate religious affiliation is
easily ascertainable.       See https://www.privateschoolreview.com/center-for-creative-
learning-profile; https://hva-edu.com/; https://www.littleflowerschool.org/.


                                              2
        Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 6 of 28



assertion defies logic and common sense in light of the fact that more than 90 percent of

the schools that benefitted from the program were Christian schools like Bethel.

       Given that the vast majority of BOOST-participating schools were Christian, no

nefarious inferences can be drawn from the fact that the handbooks MSDE staff flagged

for further review were from Christian schools. Of 176 schools participating in the 2016-

2017 school year, handbooks for 22 schools were found to have questionable language.

ECF 75-23 at 2. Of the 22 schools selected for further review, three opted out of the

program, nine were found to be eligible after further review, and ten were found to be

ineligible. Id. Of the ten ineligible schools, six were re-admitted to the program after

revising their handbook language, and four, including Bethel, remained ineligible. Id.

These numbers do not support a claim of targeting, hostility, or disparate treatment.

       Similarly, the method MSDE used to conduct the handbook review does not support

a claim of targeting, hostility, or disparate treatment. First of all, the MSDE staff reviewed

handbooks of all BOOST schools, not just Christian schools. ECF 80-8 at 41-42. And

what they found were schools that expressed their discriminatory policies in religious

terms. The very first discrimination example brought to the State’s attention, the Trinity

Lutheran handbook, illustrates this point. ECF 80-19 at 2. In its handbook, Trinity

“reserve[d] the right . . . to refuse admission of an applicant” whose conduct, inside or

outside school, “is counter to or in opposition to the Biblical lifestyle the school teaches.”

Id. The handbook explained that such conduct “includes . . . living in, condoning, or

practicing homosexual lifestyle or alternative gender identity,” and cited biblical verses in

support of its policy. Id.


                                              3
        Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 7 of 28



       Monica Kearns explained that she and her team noticed a pattern after they had

reviewed many handbooks:

       [I]f you look at enough of them, what you’ll notice is things where in —
       perhaps in the admissions section or another one section of the handbook it
       will just say biblical values, or something like that. . . . [I]n one part of the
       handbook it may just say biblical values and another part of the handbook it
       will say biblical values and then it will list out what those biblical values are.
       And those biblical values often would say explicitly, you know, something
       about, you know, sexual orientation, no homosexual behavior, or something
       like that.

ECF 80-8 at 69-70. Ms. Kearns explained that she and her team were “cast[ing] a very

broad net” and “would include examples like that” and confer with counsel. Id. at 70-71.

Given this context, then, it is no wonder that MSDE had questions about the meaning of a

handbook provision denying admission to students who engage “in sexual activity

inconsistent with Scriptural teaching.” ECF 80-26 at 2. Kearns sent an inquiry to the

school in question, Arundel Christian School, id., and ultimately, the school was found to

be in compliance with the nondiscrimination requirement and was permitted to participate.

ECF 75-23 at 2. Contrary to Bethel’s assertion, ECF 80-1 at 26, the undisputed facts

demonstrate that MSDE’s methods were reasonable in light of the presenting problem⸺

discriminatory policies expressed in religious terms⸺not “stem[ming] from animosity to

religion or distrust of [religious] practices.” Church of the Lukumi Babalu Aye, Inc. v. City

of Hialeah, 508 U.S. 520, 547 (1993).

       Bethel also cannot demonstrate that MSDE treated non-Christian schools more

favorably than the Christian schools. The examples Bethel cites do not support its assertion

of disparate treatment. Bethel complains that the handbook for Krieger Schecter Day



                                               4
          Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 8 of 28



School includes “similar policies prohibiting public displays of affection and sexual

contact” to Bethel’s, but that Krieger Schecter was not flagged for further review. ECF

80-1 at 28. It asserts that the only difference is that Bethel’s policy was inspired by its

religious belief that all sexual intimacy should occur in marriage between a man and

woman. Id. Not true. Bethel was not excluded from the BOOST program because of a

policy prohibiting public displays of affection and sexual contact. It was excluded due to

a discriminatory admissions policy. No such policy is included in the Krieger Schecter

handbook. Indeed, the Krieger Schechter handbook upon which Bethel relies does not

include an admissions policy at all and is from 2018-2019. ECF 80-68. Thus, it was not

even part of 2017-2018 admissions policy review.5 Moreover, Krieger Schecter’s conduct

policy unambiguously applies to both heterosexual and homosexual conduct and makes no

distinction between the two. ECF 80-68 at 9; see Bob Jones Univ. v. United States, 461

U.S. 574, 604 n. 30 (1983) (observing that a regulation does not violate First Amendment

“merely because it happens to coincide or harmonize with the tenets of some or all

religions”) internal citation and quotation marks omitted)). It is not an example of

overlooked discrimination.

       Similarly, contrary to Bethel’s assertions, the policy of Talmudical Academy (ECF

80-60) is not an example of overlooked discrimination. It is a conduct policy, dated

December 12, 2019, ECF 80-60 at 2, not an admissions policy that would have been part




      5
         Furthermore, it appears that Krieger Schechter may not even be a BOOST-
participating school. See 80-61 at 14-17; 80-62 at 14-19.


                                            5
          Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 9 of 28



of the 2018 review that resulted in Bethel’s exclusion from the program. And the reference

to “sodomy, unnatural or perverted sexual practices” is included in a list of examples of

behavior that constitute sexual abuse. Id. at 3. The actual policy prohibits “any act that

involves sexual molestation or exploitation” of a minor student. Id.

      Although Bethel complains that Yeshiva of Greater Washington’s handbook does

not include a nondiscrimination statement at all and mentions “Torah values” in its

discipline section, ECF 80-1 at 26-27, that handbook is again from the 2019-2020 school

year and was not a part of the admissions policy review that excluded Bethel. ECF 80-64

at 2. Bethel notes that Yeshiva’s nondiscrimination statement is included on its web page

and, like Bethel’s statement, includes only the Title VI nondiscrimination categories, not

sexual orientation. ECF 80-1 at 42. But Bethel identifies no discriminatory language in

Yeshiva’s handbook or web page. In any event, it was not Bethel’s omission of sexual

orientation from its nondiscrimination statement that resulted in its exclusion from the

BOOST program. It was Bethel’s admissions policy that required student conduct to align

with the “view of marriage defined as a covenant between one man and one woman, and

that God immutably bestows gender upon each person at birth as male and female to reflect

His image.” ECF 75-22 at 2. That policy, on its face, singles out students based on sexual

orientation and, therefore, is discriminatory.6     Consequently, Matthew Gallagher’s




      6
         As Bethel notes, it is “an elementary school where marriage is not applicable to
underage children.” ECF 80-1 at 30. So including in the admissions policy an admonition
that student conduct is expected to align with Bethel’s view on marriage only makes sense
as a signal that homosexuality will not be tolerated.


                                            6
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 10 of 28



comments that the handbook language was problematic and that Bethel signed a

nondiscrimination assurance illegally are nothing more than his assessment that Bethel was

not in compliance with the BOOST requirements, not evidence of hostility.7

       Faced with a dearth of evidence of hostility, Bethel contends that the Board went

into closed session to “decide Bethel’s fate” because the Masterpiece Cakeshop decision

had just been issued by the Supreme Court. ECF 80-1 at 31. The implication seems to be

that the Board expressed its hostility privately because Board members knew they could

not express it publicly. But this is pure speculation and not supported by the evidence. In

fact, the record shows that the Board had already extensively discussed Bethel’s situation

at the previous Board meeting on May 3, 2018, ECF 80-41 at 35-64, and three Board

members were ready to vote to exclude Bethel at that time, but the Board agreed to table

the vote because there were other Board members who wanted additional information, id.

at 61-64. At the next meeting, in June, the Board went into closed session to receive legal

advice, and then voted in open session with little additional discussion. See ECF 75-1 at

14 for full video citation.    These facts do not support an inference of hostility.

Consequently, the undisputed facts demonstrate that the defendants applied the

nondiscrimination requirement in a neutral fashion.




      7
         Bethel’s claim that Mr. Gallagher was “sneering”, ECF 80-1 at 30, is not supported
by the cited video recording.


                                            7
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 11 of 28



       B.     The BOOST          Nondiscrimination      Provision     Is   Generally
              Applicable.

       Contrary to Bethel’s assertions, the BOOST nondiscrimination requirement does

not allow for individualized exemptions and, therefore, is generally applicable.          To

determine whether there is “a mechanism for individualized exemptions,” courts look to

whether the law “invite[s] the government to consider the particular reasons for a person’s

conduct.” Fulton v. City of Philadelphia, 141 S. Ct. 1868, 1877 (2021) (internal quotation

marks omitted) (quoting Employment Div., Dep’t of Hum. Res. of Or. v. Smith, 494 U.S.

872, 884 (1990)). For example, in Fulton, the Supreme Court found that there was a system

of individualized exemptions when the city’s nondiscrimination provision expressly

allowed for exceptions if granted at the Commissioner’s discretion. Fulton, 141 S. Ct.

1878. In another example, Sherbert v. Verner, 374 U.S. 398, 401 (1963), the law provided

that the State could deny unemployment benefits to applicants who “failed, without good

cause . . . to accept available suitable work.” Since the discretionary “good cause” standard

allowed the court to look at the reason underlying the applicant’s conduct, the law provided

for individualized exemptions. Fulton, 141 S. Ct. at 1877 (describing Sherbert as an

example of a law with individualized exemptions).

       Here, defendants did not consider the reasons underlying schools’ admissions

policies, and the law does not allow for such considerations. Unlike Fulton or Sherbert,

the BOOST nondiscrimination requirement does not contain a discretionary standard or an

exception to the policy. While the nondiscrimination requirement provides that “[n]othing

herein shall require any school or institution to adopt any rule, regulation, or policy that



                                             8
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 12 of 28



conflicts with its religious or moral teachings,” that language is immediately qualified by

the confirmation that “all participating schools must agree that they will not discriminate

in student admissions on the basis of . . . sexual orientation.” 2016 Md. Laws ch. 143 at

132 (emphasis added). This language indicates that there can be no departures from the

rule—all participating schools must comply.       The BOOST Board and MSDE must

“administer the grant program in accordance with [these] guidelines.” Id. at 131.

Therefore, despite Bethel’s contention otherwise, defendants do not have the capacity to

make exceptions to the nondiscrimination requirement for any reason.

       Bethel equates MSDE’s reasonable methods for reviewing handbooks with “‘ad hoc

discretionary decisions’” that amount to a system of individualized exemptions. ECF 80-

1 at 33 (quoting Axson-Flynn v. Johnson, 356 F.3d 1277, 1299 (10th Cir. 2004)). However,

while it necessarily “takes some degree of individualized inquiry to determine whether a

[school] is eligible,” defendants’ methods of enforcement do not amount to the “kind of

case-by-case system envisioned by the [Supreme Court]” as a system of individualized

exemptions. Axson-Flynn, 356 F.3d at 1298. The “distinctive feature” of a system of

individualized exemptions, consideration of the underlying reason behind schools’

conduct, is not present here. Smith, 494 U.S. at 884. It is undisputed that MSDE and the

Board reviewed schools’ handbooks on their face, without regard to the motivation behind

schools’ policies, and applied the same principles to all schools in making their decisions.

ECF 75-15 at ¶¶ 12-15; ECF 75-19 at ¶ 20; ECF 80-8 at 44-47. To hold there is “a

mechanism of individualized exemptions” here—where the law does not provide for any

exceptions, and no exceptions have been granted—would essentially be holding that there


                                             9
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 13 of 28



is “a mechanism for individualized exemptions” whenever eligibility is determined by an

administrative board. This would substantially expand the rule beyond the circumstances

in Fulton and Sherbert.

      Bethel’s claim that “many exemptions” have been granted is incorrect. ECF 80-1

at 32. To support its claim, Bethel notes that some schools retained in the BOOST program

may share the same religious beliefs as Bethel, or may only include Title VI language in

their nondiscrimination statements. Id. at 32-33. However, those facts do not demonstrate

that the schools had discriminatory policies. Furthermore, Bethel was not excluded from

BOOST based on its religious beliefs or because it included only Title VI language in its

nondiscrimination statement.    Rather, Bethel was excluded because it maintained a

discriminatory policy that singled out students based on sexual orientation, one that “[a]

non-heterosexual student may reasonably view . . . [as allowing] denial of admission or

discipline or expulsion on the basis of his or her sexual orientation.” ECF 75-19 at 4; ECF

75-22 at 2. As explained above, Bethel has not identified any school that maintains a

discriminatory admissions policy and has been retained in the BOOST program. Bethel

could not do so, because no exceptions have been granted, and no exceptions can be granted

to the nondiscrimination requirement. Moreover, a religious exemption here would render

the nondiscrimination requirement meaningless since the vast majority of schools in the

BOOST program are religious and would be entitled to such an exemption. See ECF 80-

61 at 14-17. The BOOST nondiscrimination requirement therefore does not have “a

mechanism for individualized exemptions” and is generally applicable.




                                            10
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 14 of 28



       C.     The Defendants Never Interfered With Bethel’s Internal Affairs
              and Religious Autonomy.

       As a condition of receiving BOOST scholarship funds, Bethel signed an assurance

that it would not discriminate in student admissions based on sexual orientation. ECF 75-

6. Bethel does not claim an exemption from this requirement on the basis of its religious

beliefs. Instead, it steadfastly claims it is complying with the requirement. Nevertheless,

Bethel now argues that, even if the nondiscrimination requirement is a valid, neutral law

of general applicability, Bethel still may escape enforcement of the provision because the

defendants’ enforcement constitutes unwarranted interference in Bethel’s internal church

affairs. ECF 80-1 at 34-35. Bethel is plainly wrong. Enforcement of the condition, to

which Bethel agreed in order to participate in a scholarship program funded by taxpayer

dollars, does not constitute unwarranted interference with internal church affairs.

       Given that Bethel has not claimed a religious exemption, and has not argued

entitlement to one, Hosanna-Tabor does not support its position. The Supreme Court, in

Hosanna-Tabor, held that there is a ministerial exception to employment discrimination

laws that is grounded in the Religion Clauses. Hosanna-Tabor Evangelical Lutheran

Church & Sch. v. E.E.O.C., 565 U.S. 171, 188 (2012). The Supreme Court outlined the

history that made it clear that the Religion Clauses of the First Amendment prohibit the

government from interfering with a religious entity’s selection of ecclesiastical staff. Id.

at 182-88. Consequently, the E.E.O.C. could not seek an order reinstating a ministerial

employee who had been terminated from employment, even if the termination was based

on alleged discrimination. Id. at 194. “By requiring the Church to accept a minister it did



                                            11
        Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 15 of 28



not want, such an order would have plainly violated the Church’s freedom under the

Religion Clauses to select its own ministers.” Id. The exception “ensures that the authority

to select and control who will minister to the faithful — a matter strictly ecclesiastical —

is the church’s alone.” Id. at 194-95 (internal citation and quotation marks omitted).

“[G]overnmental non-interference with the ministerial employment decisions of

churches,” E.E.O.C. v. Roman Cath. Diocese of Raleigh, 213 F.3d 795, 800 (4th Cir. 2000),

is not what is at stake in this case. What is at stake is the authority of states to avoid

spending taxpayer dollars on schools that maintain admissions policies that discriminate

against gay and transgender students.

       There is nothing akin to a ministerial exception in this case. Supreme Court

precedent is clear that the government need not subsidize private educational institutions

that discriminate. See Bob Jones Univ., 461 U.S. at 602-04 (holding that Religion Clauses

do not prohibit Internal Revenue Service from denying charitable organization status to

religious schools that discriminate on basis of race). Bob Jones University, similar to

Bethel in this case, argued that it was not engaging in race discrimination because it

admitted all students, regardless of race. Id. at 605. It asserted that its conduct restrictions

banning interracial dating and marriage were not discriminatory because they applied to all

races. Id. As the Supreme Court noted, however, prohibitions “of racial affiliation and

association is a form of racial discrimination.” Id. The government’s refusal to subsidize

such discrimination, even if based on a school’s sincerely held religious beliefs, does not

violate the Establishment Clause. Id. at 604 n. 30 (observing that “‘the uniform application

of the rule to all religiously operated schools avoids the necessity for a potentially


                                              12
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 16 of 28



entangling inquiry into whether a racially restrictive practice is the result of sincere

religious belief’” (emphasis in original) (quoting United States v. Bob Jones Univ., 639

F.2d 147, 155 (4th Cir. 1980))). The undisputed facts do not demonstrate the defendants’

enforcement of the BOOST provisions violated the Religion Clauses.

II.   THE UNDISPUTED FACTS DEMONSTRATE THAT THE DEFENDANTS’
      ENFORCEMENT OF THE BOOST NONDISCRIMINATION REQUIREMENT
      DID NOT VIOLATE BETHEL’S FREE SPEECH RIGHTS.

      A.     There is No Evidence that the Defendants Engaged in Content-
             Based or Viewpoint-Based Discrimination.

      Bethel does not contend that nondiscrimination requirements, generally, constitute

content-based or viewpoint-based discrimination that is proscribed by the Free Speech

Clause of the First Amendment. Instead, it attempts to recast the defendants’ enforcement

of the BOOST nondiscrimination requirement as an effort to eliminate expressions of

religious beliefs in school handbooks. ECF 80-1 at 36. The undisputed facts contradict

this assertion. Bethel was not excluded from BOOST for including a Statement of Faith in

its handbook or for expressing religious beliefs on marriage. It was excluded for a

discriminatory admissions policy that referenced those beliefs. ECF 75-22 at 2-3. The

reason for exclusion had nothing to do with the religious source of the policy and

everything to do with the discriminatory effect of the policy. See ECF 75-22 at 2

(explaining that a “non-heterosexual student may reasonably view the policy as one that

allows denial of admission or discipline or expulsion on the basis of his or her sexual

orientation”). Bethel has not identified any school with a discriminatory policy grounded

in secular views or non-Christian views that was permitted to participate in BOOST.



                                           13
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 17 of 28



Because the defendants sought to eliminate discriminatory policies, without regard to the

reasons motivating such policies, their enforcement did not constitute content or viewpoint-

based discrimination. See Christian Legal Soc’y Chapter of the Univ. of Cal., Hastings

Coll. of L. v. Martinez, 561 U.S. 661, 696 (2010) (holding that law school regulation of

student organization’s exclusionary membership policies was content-neutral where the

law school “aim[ed] at the act of rejecting would-be group members without reference to

the reasons motivating that behavior” (emphasis in original)).

       B.     There is No Evidence that the Defendants Imposed an Unconstitutional
              Condition on Bethel’s Receipt of BOOST Funds.

       Bethel signed an assurance that it would not discriminate in student admissions

based on sexual orientation. ECF 75-6. Bethel did not claim an exemption from this

requirement on the basis of its religious beliefs. Having agreed not to discriminate as a

condition to receiving taxpayer funds, Bethel was not in a position to then issue a

discriminatory admissions policy because, as noted at pages 12-13 above, the First

Amendment does not require Maryland to subsidize discrimination.

       Bethel claims that it does not discriminate because it has an “all-comers policy.”

ECF 80-1 at 39. But Bethel does not explain why its written admissions policy does not

say this.   An unwritten “all-comers” policy is not consistent with Bethel’s written

admissions policy which requires student conduct to “align with [the] view” that marriage

is “a covenant between one man and one woman, and that God immutably bestows gender

upon each person at birth as male or female to reflect His image.” ECF 75-16 at 3. Such




                                            14
        Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 18 of 28



 a policy can only reasonably be read as one that allows denial of admission and/or

 continued enrollment on the basis of sexual orientation. See ECF 75-22 at 2.

        Further, Bethel’s claims that it does not discriminate against transgender students is

 simply not plausible given its that its 2019-2020 handbook explicitly requires students to

 identify with and dress in accordance with their biological gender, even off-campus, or risk

 expulsion. ECF 75-30 at 7-8. Indeed, when asked in deposition whether Bethel would

 admit a prospective male student who informed the school that he wanted to dress like a

 girl, Bethel’s Rule 30(b)(6) designee refused to answer. Defs.’ Ex. 34, Bethel Deposition

 at 62:3-64:14.    Bethel’s written policy expressly excludes transgender students, an

 exclusion not permitted by Maryland’s current nondiscrimination requirements. Of course,

 Bethel is free to maintain such policies, but Maryland is not required to subsidize them.

 See Bob Jones Univ. , 461 U.S. at 602-04.

III.    NEITHER THE TEXT OF THE BOOST NONDISCRIMINATION
        REQUIREMENT NOR THE DEFENDANTS’ ENFORCEMENT OF THE
        REQUIREMENT VIOLATED ANY RIGHTS ARISING UNDER THE
        FOURTEENTH AMENDMENT.

        A.     The Void-for-Vagueness Doctrine Does Not Provide a Basis for
               Bethel to Prevail in This Case.

        Bethel has not responded to defendants’ argument that the void-for-vagueness

 doctrine does not apply because the challenged law does not render Bethel’s speech or

 conduct unlawful. See 75-1 at 37. Indeed, the single case Bethel discusses in this regard,

 ECF No. 80-1 at 40 (discussing Grayned v. City of Rockford), is a criminal case challenging

 a conviction under an anti-noise ordinance. 408 U.S. 104 (1972). Bethel’s failure to

 respond to this argument constitutes a waiver, Annan v. Capital One Bank, No. CV TDC-


                                              15
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 19 of 28



19-1329, 2020 WL 5407901, at *3 (D. Md. Sept. 9, 2020) (quoting Satcher v. University

of Ark. at Pine Bluff Bd. of Trs., 558 F.3d 731, 735 (8th Cir. 2009)), and a basis for granting

summary judgment in favor of defendants on Bethel’s void-for-vagueness claim, Mentch

v. Eastern Sav. Bank, FSB, 949 F. Supp. 1236, 1247 (D. Md. 1997) (granting summary

judgment to defendant over one of plaintiff’s claims because plaintiff in her response brief

“did not specifically address [defendant’s] argument”).8

           In any event, Grayned illustrates that, contrary to Bethel’s assertion, ECF No. 80-

1 at 40-41, the lack of internal definitions in the BOOST law does not mean that the law is

unconstitutionally vague. Although the noise ordinance in Grayned did not define the

terms “adjacent” or “tends to disturb,” the Court “extrapolate[d]” their meaning by looking

at the “words of the ordinance itself,” “the interpretations the court below has given to

analogous statutes,” and “perhaps to some degree, to the interpretation of the statute given

by those charged with enforcing it.” Id. at 109-10 (internal quotation marks and citations

omitted). Similarly, as fully discussed in defendants’ opening memorandum, the terms

“sexual orientation” and “gender identity” can be extrapolated from other sources. ECF

75-1 at 37-38.




       8
        Similarly, Bethel failed to respond to defendants’ arguments that the enforcement
of the nondiscrimination requirement did not violate the Due Process Clause of the
Fourteenth Amendment because (1) BOOST scholarships are not a “‘property’ interest
protected by procedural due process,” Board of Regents of State Colls. v. Roth, 408 U.S.
564, 577 (1972), and (2) the specific rights asserted under the First Amendment are the
appropriate constitutional framework to resolve Bethel’s claims. ECF No. 75-1 at 36.


                                               16
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 20 of 28



      Bethel’s contention that the defendants arbitrarily enforced the nondiscrimination

provision, ECF No. 80-1 at 41, also does not support its void for vagueness claim because

the undisputed facts show that defendants did not engage in arbitrary enforcement. Bethel

relies on the handbooks from several non-Christian schools participating in BOOST to

show arbitrariness. Compare ECF 80-1 at 41 with 80-1 at 30, 34. For the same reasons

these examples do not show religious targeting, see supra section I.A, they do not show

arbitrary enforcement.

      Finally, contrary to Bethel’s assertion, ECF 80-1 at 41, the mere fact that some of

these schools are single-sex schools does not demonstrate arbitrary enforcement of the new

gender identity and gender expression provisions. As MSDE’s designee explained in

deposition testimony, there is language in the Maryland General Assembly’s Joint

Chairman’s Report9 that allowed such schools to develop a policy regarding gender identity

and expression if they did not already have one and to note such fact in their written

assurances. ECF 80-53 at 53. Regardless of the complexity of applying the gender identity

and expression requirements to single-sex schools, Bethel’s policy on gender identity was

neither nuanced nor complex. Its policy provides for expulsion of students who do not

identify and dress in accordance with their biological gender, even off campus. ECF 75-

30 at 7-8. It thereby expressly discriminates against transgender students. Bethel has



      9
         See Defs.’ Ex. 35, Joint Chairmen’s Report, Report on the Fiscal 2020 State
Operating Budget (HB 100) and the State Capital Budget (HB 101) and Related
Recommendations               172             (Mar.            25,            2019),
https://msa.maryland.gov/megafile/msa/speccol/sc5300/sc5339/000113/023900/023943/2
0190324e.pdf.


                                           17
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 21 of 28



identified no other BOOST school whose written policies discriminate against transgender

students. For all of these reasons, Bethel’s void-for-vagueness claim fails as a matter of

law.

       B.     Defendants’ Enforcement of the Nondiscrimination Requirement
              Did Not Violate Parents’ Fourteenth Amendment Due Process
              Rights.

       Like Bethel, the parents of its students do not have a protected interest in the BOOST

scholarships. See Roth, 408 U.S. at 577. The scholarships are not a protected interest

because the State is not required to provide scholarships for nonpublic school students

(Bethel has not argued to the contrary), and the BOOST law must be renewed annually.

And at least one member of the General Assembly has stated that the legislature may not

renew the BOOST law if the State cannot enforce the nondiscrimination provision. ECF

22-2 at 7. Because the BOOST scholarships are not guaranteed, Bethel cannot assert a

parental-rights claim.

       Bethel’s argument that defendants “deprived parents of a choice for a Christian

education” by deeming Bethel ineligible for BOOST is without merit. ECF 80-1 at 43.

The undisputed facts show that, in 2018, the BOOST program included more than 100

other Christian schools where Bethel students could use their scholarships instead. ECF

No. 80-61 at 14-17; see supra section I.A. The availability of dozens of other BOOST-

participating Christian schools refutes the argument that parents were somehow forced to

send their children to public school, ECF No. 75-1 at 41-42, which is required to show a

violation of the Fourteenth Amendment right to educate one’s child. St. Joan Antida High

Sch. Inc. v. Milwaukee Pub. Sch. Dist., 919 F.3d 1003, 1008 (7th Cir. 2019) (quoting Pierce


                                             18
        Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 22 of 28



v. Society of the Sisters, 268 U.S. 510 (1925)). The undisputed facts do not demonstrate

any violation of parental rights.

        Additionally, the case law that Bethel relies upon is inapposite. The Espinoza v.

Montana Department of Revenue decision held that a state could not prohibit students from

using private scholarships to attend religious non-public schools “solely because of [the

school’s] religious character.” 140 S. Ct. 2246, 2255 (2020) (internal quotation marks and

citations omitted). Here, dozens of religious schools benefit from the BOOST program,

and Bethel was removed from BOOST because of its admissions policy, not its religious

nature generally. And Wisconsin v. Yoder was not about school choice at all but whether

parents could decide not to educate their children after age 15 because of the parents’

religious beliefs. 406 U.S. 205, 214-15 (1972). Bethel’s parental rights claim fails as a

matter of law.

        C.     Defendants’ Enforcement of the Nondiscrimination Requirement
               Did Not Violate Bethel’s Right to Equal Protection of Laws.

       Bethel’s contention, that the defendants violated the Equal Protection Clause of the

Fourteenth Amendment by treating it “worse” than other religious schools, ECF No. 80-1

at 44, is contradicted by the undisputed facts.

       First, the evidence shows that another school that included language in its admissions

policy almost identical to the language in Bethel’s policy was also deemed ineligible for

BOOST in 2018. Like Bethel, Celebration Christian Academy’s admissions policy stated

that the school “supports the biblical view of marriage defined as a covenant between one

man and one woman, and that God immutably bestows gender upon each person as male



                                              19
        Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 23 of 28



or female to reflect His image. Therefore, faculty, staff, and student conduct is expected

to align with this view.” Defs.’ Ex. 36, Letter from BOOST Chair to Celebration Christian

Academy Letter 1 (Mar. 16, 2018). Like Bethel, Celebration was declared ineligible for

BOOST. Id. The notion that Bethel was somehow singled out for disfavored treatment by

MSDE and the Board is simply not true.

        Similarly groundless is Bethel’s assertion that defendants shared with other BOOST

schools a January 9, 2018 legal memorandum about how the Board was evaluating

handbooks, but “never shared it with Bethel.” ECF 80-1 at 44; ECF 80-2 at ¶ 39. The

record shows that James Klarman, the Nonpublic Schools Program Coordinator at MSDE,

sent a copy of the memorandum to Bethel principal Claire Dant on February 21, 2018.

Defs.’ Ex. 37, Second Declaration of James Klarman ¶¶ 4-5.10

       Bethel also complains that the “State never explained to Bethel why they believed

our handbook did not comply with the law or how it should be changed” until after Bethel

was declared ineligible. ECF 80-2 at ¶ 40. This statement is disingenuous because it

ignores the fact that MSDE sent Bethel letters dated March 5, 2018 and May 25, 2018,

highlighting the language in Bethel’s admissions policy that the State believed was

discriminatory and asking for an explanation. ECF 75-17; ECF 75-20. Bethel responded




       10
          The incorrect date was used for the electronic file name of the January 9, 2018
legal memorandum and was saved as “Enforcing Nondiscrimination and Reimbursement
Memo 01-04-18.” Other BOOST schools who received the memorandum received the
same file. See, e.g., Defs.’ Ex. 38, Email from Klarman to Principal of Frederick Adventist
Academy (Feb. 20, 2018).


                                            20
          Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 24 of 28



to these letters in writing. ECF 75-18; ECF 75-21. Contrary to Bethel’s assertions, Bethel

knew exactly why it was excluded from BOOST.

       Bethel also contends that it was treated it unequally because enforcement of the

BOOST program was “uneven.” ECF No. 80-1 at 45. Bethel complains that MSDE staff

who conducted the review of school handbooks acted “without training.” ECF 80-1 at 45.

But the deposition testimony of Mr. Klarman, who personally worked on the handbook

review, shows that MSDE staff received written legal guidance from the Office of the

Attorney General in January, 2018 regarding how to determine if a BOOST school’s

admissions policy was discriminatory. ECF 80-9 at 44-49; 89:21-90:6; see also ECF 80-

53 at 37:5-12. That guidance was shared with Bethel on February 21, 2018. Defs.’ Ex. 37

¶¶ 4-5.     Further, MSDE staff gave Bethel written notice of their concerns and an

opportunity to explain apparent inconsistencies between its handbook and the BOOST

nondiscrimination requirement. ECF 75-17, 75-18. The record shows that MSDE staff

only identified for further review handbooks that were unclear or appeared to be

inconsistent with the BOOST law; they did not decide a school’s BOOST eligibility

themselves. ECF 75-15 at ¶¶ 16-18. MSDE staff referred these cases to the Board for

decision. Id. at ¶ 18.

       The record shows that the Board’s deliberations about Bethel’s handbook were

thorough. The Board first considered Bethel’s handbook during a May 3, 2018 meeting,

which Bethel was invited to attend (but did not). ECF 75-1 at 13. Rather than decide at

that time, the Board requested additional information from Bethel, and the Board again

considered Bethel’s eligibility during its next meeting on June 21, 2018. Id. at 13-14. Even


                                            21
          Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 25 of 28



after the Board found Bethel ineligible for BOOST, ECF 75-22, the Board extended the

same opportunity to Bethel that it did to other ineligible schools to revise its handbook,

comply with the nondiscrimination requirement, and receive again BOOST scholarships.

ECF 75-25.

       Bethel unsuccessfully attempts to characterize the handbook-review process as one

where the defendants had “unbounded discretion” to remove Bethel from BOOST, ECF

No. 80-1 at 44, and relies on the decision in Child Evangelism Fellowship of Md., Inc. v.

Montgomery County. Pub. Sch., 457 F.3d 376 (4th Cir. 2006). But Child Evangelism is

inapposite. That case dealt with free speech, not free exercise, and whether a school

district’s take-home flyer program “provide[d] safeguards sufficient to ensure viewpoint

neutrality.” Id. at 386. That is not the issue in this case. In addition, the evidence in this

case does not show that MSDE and the Board possessed “unbounded discretion,” which

Child Evangelism described as the government’s ability to deny speech “for any reason at

all” and to “hid[e] the suppression from public scrutiny.” Id. Here, the Board found Bethel

ineligible for BOOST for not complying with the nondiscrimination requirement, not for

any reason at all, and its decision was publicly available, including through the BOOST

website. See BOOST 2018 Meeting Dates and Materials, Md. State Dept. of Educ.,

http://marylandpublicschools.org/Pages/boost/meetings2018.aspx (last visited July 20,

2021). The undisputed facts do not demonstrate any violation of the Equal Protection

Clause.




                                             22
         Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 26 of 28



IV.      STRICT SCRUTINY DOES NOT APPLY IN THIS CASE, BUT IF IT DID,
         DEFENDANTS’ ENFORCEMENT OF THE BOOST NONDISCRIMINATION
         REQUIREMENT SATISFIES STRICT SCRUTINY.

         Contrary to Bethel’s contention, strict scrutiny does not apply in this case simply

  because Bethel has outlined creative arguments about “hybrid rights of Free Exercise, Free

  Speech, and parental rights.” ECF 80-1 at 25 n. 7. Similar hybrid rights arguments were

  asserted and rejected in Masterpiece Cakeshop. 138 S. Ct. at 1723. Although the baker in

  that case had framed the Colorado Civil Rights Commission’s actions as having violated

  both his freedom of speech and free exercise of religion, the Supreme Court analyzed the

  case under the rubric set forth in Smith, 494 U.S. 872. That rubric—which upholds

  enforcement of a valid, neutral, and generally applicable law even if it burdens a claimant’s

  free exercise of religion—is also applicable here. Moreover, even if the Court were to find,

  for some reason, that Smith does not apply, it is not a given that strict scrutiny would apply.

  See Fulton, 141 S. Ct. at 1883 (2021) (Barrett, J., concurring) (expressing “skeptic[ism]

  about swapping Smith’s categorical antidiscrimination approach for an equally categorical

  strict scrutiny regime, particularly when this Court’s resolution of conflicts between

  generally applicable laws and other First Amendment rights—like speech and assembly—

  has been much more nuanced”); Yoder, 406 U.S. at 221 (“By preserving doctrinal

  flexibility and recognizing the need for a sensible and realistic application of the Religion

  Clauses we have been able to chart a course that preserved the autonomy and freedom of

  religious bodies while avoiding any semblance of established religion. This is a tight rope

  and one we have successfully traversed.” (internal citations and quotation marks omitted));

  see also Smith, 494 U.S. at 882-83 (referring to the test in Sherbert, 374 U.S. 398, as a


                                                23
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 27 of 28



“balancing test”). A true balancing test would weigh the State’s admittedly weighty

interest in not subsidizing discrimination against the extent to which enforcement has

burdened Bethel and conclude in the defendants’ favor.

       In any event, if applied, the defendants’ actions would withstand strict scrutiny

because the interest in not subsidizing discrimination is a compelling one, and the State has

sought to achieve its goals through the least restrictive means possible. As an initial matter,

the State required all participating schools to sign written assurances that they would not

discriminate.   And when it was brought to the State’s attention that, despite those

assurances, some of the schools maintained discriminatory written policies in conflict with

those assurances, the State engaged in a comprehensive review of the written policies and

excluded only those schools whose written policies were discriminatory on their face.

Bethel has not identified less intrusive means available to the State that would have

achieved its goals. Defendants’ actions withstand strict scrutiny.


                                      CONCLUSION

       For all of the forgoing reasons, defendants’ motion for summary judgment should

be granted and Plaintiff’s cross-motion for summary judgment should be denied.




                                              24
       Case 1:19-cv-01853-SAG Document 83 Filed 07/23/21 Page 28 of 28



                                          Respectfully submitted,

                                          BRIAN E. FROSH
                                          Attorney General of Maryland

                                          /s/ Robert A. Scott
                                          ___________________________
                                          ROBERT A. SCOTT (NO. 24613)
                                          ANN M. SHERIDAN (NO. 11137)
                                          JUSTIN E. FINE (NO. 18731)
                                          Assistant Attorneys General
                                          Office of the Attorney General
                                          200 Saint Paul Place, 20th Floor
                                          Baltimore, Maryland 21202
                                          rscott@oag.state.md.us
                                          (410) 576-7055
                                          (410) 576-6955 (facsimile)

July 23, 2021                             Attorneys for Defendants




                                     25
